Order, Supreme Court, Bronx County (Stanley Green, J.), entered May 8, 2000, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs comments did not concern matters of public interest, but rather were personal attacks upon the principal of the school where he taught and other comments inappropriate to this setting, and thus did not constitute constitutionally protected speech (see, Bernheim v Litt, 79 F3d 318, 324). In any event, plaintiff was not denied any employment benefit (see, Perry v Sindermann, 408 US 593), and he failed to first exhaust his administrative remedies, as he was required to under the terms of the applicable collective bargaining agreement (see, Matter of Plummer v Klepak, 48 NY2d 486, 489).
We have reviewed plaintiffs remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Rosenberger, Ellerin and Marlow, JJ.